Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
In response to those applicant's argument below the examiner is not persuasive:
 Argument 1:
    PNG
    media_image1.png
    73
    592
    media_image1.png
    Greyscale

The Applicant's arguments stating that the combination of the prior art of record does not fully disclose nor fairly suggest the claimed invention fails to pursuade the Examiner because, as shown in the rejections below, the prior art of record is clearly and unarguably analogous as well as relevant.  In addition, Applicant's arguments regarding the teachings of the prior art of record fall short because when combined together, the prior art of record wholly and flawlessly discloses the claimed invention.  Applicant should carefully consider revising the claim language to overcome the pending rejections which may place the application in a better condition for allowance. Example the indepdent claim 1 does not said only one sheet. 
Argumennt 2:

    PNG
    media_image2.png
    139
    587
    media_image2.png
    Greyscale

The Applicant's arguments stating that the combination of the prior art of record does not fully disclose nor fairly suggest the claimed invention fails to pursuade the Examiner because, as shown in the rejections below, the prior art of record is clearly and unarguably analogous as well as relevant.  In addition, Applicant's arguments regarding the teachings of the prior art of record fall short because when combined only one sheet.
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 07/07/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 6-7, 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Endo (JP5320875) in view of Luneau (4,659,953).
	As to independent claim 1, Endo teaches a stator core (10) of an electric motor, the stator core (10) comprising: a first core block (20) and a second core block  (22) 5forned by laminating a plurality of large-diameter thin plates in a reversed arrangement with respect to each other causing outer circumferential edge burrs (see annotated figure 6) of the large-diameter thin plates to face each other as shown in figure 6.

    PNG
    media_image3.png
    365
    578
    media_image3.png
    Greyscale

However Endo teaches the claimed limitation as discussed above except a small-diameter thin plate having an outer diameter smaller than an outer diameter of the Large-diameter thin plate and wherein only one sheet of the small-diameter thin plate is arranged in an internal space between the first core block and the second core block.
Luneau teaches a small-diameter thin plate (see annotated figure 5B), sandwiched 10between the first core block (84) and the second core block (85), and having an outer diameter smaller than an outer diameter of the Large-diameter thin plate is arranged in an internal space between the first core block (84) and the second core block (85) as shown in figure 5B, for the advantageous benefit of providing a more reliable device.

    PNG
    media_image4.png
    617
    480
    media_image4.png
    Greyscale

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify Endo by using a small-diameter thin plate having an outer diameter smaller than an outer diameter of the Large-diameter thin plate and wherein only one sheet of the small-diameter thin plate is arranged in an internal space between the first core block and the second core block, as taught by Lenau, to provide a more reliable device.
As to claim 6/51, Endo teaches wherein a step skew (see annotated figure 6) is formed between the first core block (20) and the second core block (22) by the reversed arrangement as shown in figure 6.  
As to claim 7/101, Endo teaches  the stator core further comprising: a first core set including the first core block (20), the second core block (22) and a second core set (22) 
However Endo in view of Luneau teaches the claimed limitation as discussed above except the small-diameter thin plate.
Luneau teaches the small-diameter thin plate (see-annotated figure 5B) as shown in figure 5B, for the advantageous benefit of providing a unique arrangement of stator laminations for the subject machine to providing a more reliable device.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify Endo in view of Luneau by using the small-diameter thin plate, as taught by Crawford et al., to provide a more reliable device.
As to claim 9/1, Endo teaches wherein a housing (12) covering an outer circumferential surface of the stator core (20, 22) is omitted as shown in figure 6
Claim(s) 5 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Endo (JP5320875) and Luneau (4,659,953) as applied in claim 1 above an further in view of Crawford et al.  (3,293,469).
As to claim 5/1, Endo teaches wherein an inner circumferential edge burr (see-annotated figure 6) of the 35large-diameter thin plate (20, 22) protrudes in the same direction as an outer circumferential burr (see-annotated figure 6) of the large-diameter thin plate (20, 22) as shown in figure 6. 

Crawford et al.   teaches an inner diameter of the small-diameter thin plate (42) is larger than an inner diameter of the large- diameter thin plate (36, 40) as shown in figure 1, for the advantageous benefit of providing a unique arrangement of stator laminations for the subject machine to improve the operating characteristics of the unit.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify Endo in view of Luneau by using an inner diameter of the small-diameter thin plate is larger than an inner diameter of the large- diameter thin plate, as taught by Crawford et al., to provide a unique arrangement of stator laminations for the subject machine to improve the operating characteristics of the unit.
As to claim 8/7, Endo and Luneau in view of Crawford et al. teaches the clamed limitation as discussed above except the stator core further comprising: an inter-set thin plate between the first 20core set and the second core set, wherein an inner diameter of the inter-set thin plate is larger than the inner diameter of the large- diameter thin plate.  
However Crawford et al. teaches the stator core further comprising: an inter-set thin plate (42) between the first 20core set (36) and the second core set (40), wherein an inner diameter of the inter-set thin plate (42) is larger than the inner diameter of the large- diameter thin plate (36, 40) as shown in figure 1, for the advantageous benefit of providing a unique arrangement of stator laminations for the subject machine to improve the operating characteristics of the unit.
.
Claim(s) 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Endo (JP5320875) and Luneau (4,659,953) as applied in claim 1 above, and further in view of Uchida (JP07163083).
As to claim 2/1, Endo in view of Luneau teaches the claimed limitation as discussed above except the stator core further comprising: 15a sealing agent on an outer circumferential surface of the stator core.  
However Uchida teaches the stator core (14) further comprising: 15a sealing agent (36) on an outer circumferential surface of the stator core (14) as shown in figure 1, for the advantageous benefit of providing a water-proof type stator assembly which can easily give necessary and sufficient water-proof characteristic at a low cost to improve reliability of a motor.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify Endo in view of Luneau by using the stator core further comprising: 15a sealing agent on an outer circumferential surface of the stator core, as taught by Uchida., to provide a water-proof type stator .
Allowable Subject Matter
Claims 3-4 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. Note claims 3-4 depend on independent claim1
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSE A GONZALEZ QUINONES whose telephone 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, QUYEN LEUNG can be reached on (571)272-8188.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JOSE A GONZALEZ QUINONES/           Primary Examiner, Art Unit 2834                                                                                                                                                                                             	August 5, 2021